  8:94-cr-00042-LSC-TDT Doc # 268 Filed: 06/01/20 Page 1 of 2 - Page ID # 328



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:94CR42

       vs.
                                                      MEMORANDUM AND ORDER
CLEOPHUS A. DAVIS, JR.,

                      Defendant.


       The Defendant has filed a pro se motion for compassionate release (ECF No. 265)

pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after exhausting

administrative remedies) to move for reduction of a term of imprisonment based upon

“extraordinary and compelling reasons.” On its initial review of the defendant's motion,

the Court finds that the Defendant has at least colorable claim under § 3582(c)(1)(A), and

that appointment of counsel would help the Court determine whether the Defendant

merits relief under that section. Accordingly,

       IT IS ORDERED:

       1.     The Federal Public Defender for the District of Nebraska is appointed to

              represent the Defendant for the limited purpose of determining whether

              there are extraordinary and compelling reasons to reduce the defendant's

              term of imprisonment;

       2.     In the event the Federal Public Defender should decline this appointment

              because of any conflict under the Amended Criminal Justice Act Plan, the

              Federal Public Defender will provide the Court with a draft appointment

              order (CJA Form 20) bearing the name and other identifying information of
8:94-cr-00042-LSC-TDT Doc # 268 Filed: 06/01/20 Page 2 of 2 - Page ID # 329




          the CJA Panel attorney identified in accordance with the Amended Criminal

          Justice Act Plan for this district;

   3.     If, upon his review, the Federal Public Defender should conclude that the

          Defendant's motion is frivolous, the Federal Public Defender may move to

          withdraw as counsel;

   4.     The government has submitted a response to the Defendant's motion, see

          ECF No. 267. The Federal Public Defender will promptly file any

          supplementary briefing or evidence necessary to the Court's disposition of

          the motion. Absent an extension, the Defendant's motion will be deemed

          submitted as of June 30, 2020;

   5.     The Office of U.S. Probation and Pretrial Services is authorized to disclose

          Presentence Investigation Reports to the Federal Public Defender and the

          United States Attorney for the purpose of evaluating the Defendant's

          motion. The Federal Public Defender will provide the Presentence

          Investigation Report to any subsequently appointed or retained counsel. In

          accordance with the policy of the Federal Bureau of Prisons, no

          Presentence Investigation Report shall be provided to inmates; and

   6.     The Clerk will mail a copy of this Memorandum and Order to the

          Defendant at his last known address.

   Dated this 1st day of June 2020.

                                                BY THE COURT:

                                                S/Laurie Smith Camp
                                                Senior United States District Judge


                                           2
